Citation Nr: 1541151	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-27 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection a respiratory disorder, to include chronic obstructive pulmonary disorder (COPD), to include as secondary to an undiagnosed illness.
 
2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran had active service from November 1985 to November 1989; from February 2004 to May 2004; from July 2005 to October 2005; and from December 2007 to February 2008.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from August 2006 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  In August 2006, the RO denied entitlement    to service connection for bilateral shoulder disabilities.  In March 2010 the RO determined new and material evidence had not been submitted sufficient to reopen  a claim for a respiratory disorder.  

In March 2011, the Veteran testified at a Travel Board hearing in Waco, Texas.  

The Board found that new and material evidence had been received and reopened the claim in a September 2011 decision.  The Board also remanded the case in September 2011 for further development and consideration.

In October 2012, the Veteran was notified that the Veterans Law Judge (VLJ) who held his March 2011 hearing was no longer employed by the Board, and that he was entitled to an additional hearing.  While the Veteran stated that he wanted a hearing before another VLJ, he withdrew this request in November 2012. 

In March 2013, the Board remanded the remaining issues on appeal for further development and consideration. 

In a July 2013 rating decision, the Appeals Management Center (AMC) granted service connection for a right shoulder disability.  That issue is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The Board notes that the RO is currently processing appeals on multiple issues that are not yet ripe for appellate review by the Board.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that the RO has fully acknowledged the appeals, has computer controls in place in VACOLS for the issues, and has issued correspondence as to the appeal process on the various appeals.  As such, inserting Board action into an ongoing appellate process at the RO will serve only to further complicate the process.  Accordingly, no action will be taken on those issues by the Board at this time, and the issues presently on appeal before the RO will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary concerning the claim for service connection for a respiratory condition and left shoulder disability. 

With respect to the respiratory claim, the Board notes that during the course of     the claim, pulmonary function tests revealed an obstructive pattern with mild impairment in October 2009.  A private x-ray in December 2011 showed that lung volumes appeared a little diminished.  On the 2013 VA examination, it appears that no current diagnosed pulmonary condition was noted, and the examiner stated the Veteran by history, had intermittent bouts of acute bronchitis with no complications or sequelae.  

The Board notes that the Veteran served in the Persian Gulf and the provisions of 38 C.F.R. § 3.317 apply to his claim.  An opinion concerning whether objective findings during the course of the claim, to include the October 2009 PFT and 2011 x-ray, represent objective indicators of an undiagnosed resporatory illness.  Thus, remand for an additional opinion is necessary.

With respect to the left shoulder claim, a December 1990 private treatment record noted that the Veteran reported injuring his shoulders in February 1989 while bench pressing.  The examiner believed he had probable tears of the bilateral pectoralis major muscles.  A June 1995 private physician's report noted that the Veteran felt a pop in his right shoulder while weightlifting in September 1994 and the Veteran underwent right shoulder surgery in September 1995; a rotator cuff tear was noted at that time.  In March 2005, the Veteran was seen with complaints of pain and reduced motion in his left shoulder.  

The March 2013 Board remand directives requested that a shoulder examination should be conducted and "an appropriate VA physician offer an opinion as to the etiology of the Veteran's bilateral shoulder disabilities."  The Appeals Management Center (AMC) subsequently granted service connection for the Veteran's right shoulder disability, so that issue no longer in appellate status.  However, the May 2013 VA examination was conducted by a physician's assistant.  To date, an opinion by a physician has not been provided.  Accordingly, remand for an additional opinion is required.  See  Stegall v. West, 11 Vet. App. 268 (1998).  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In addition, the Veteran underwent surgical repair of the rotator cuff of the left shoulder in June 2015 at a private facility.  The Veteran submitted an April 2015 left shoulder MRI and the June 2015 surgical report.  The Veteran will be provided an opportunity to submit additional pertinent private medical records regarding his left shoulder.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and dates of treatments of all private medical care providers who have treated him for his left shoulder disability.  After securing the necessary release, the AOJ should request relevant records identified which are not duplicates of those already contained in the claims file.    If any requested records cannot be obtained, the claims folder should be annotated to reflect such and the Veteran notified of such. 

2.  Obtain relevant VA treatment records dating since February 2014.  If any requested records are not available, the Veteran should be notified of such. 

3.  Send the claims file to a VA pulmonologist for review to obtain an opinion concerning the Veteran's claim for service connection for a respiratory disorder.  If a VA examination is deemed necessary to respond to the questions presented, one should be scheduled.  

Following review of the claims file, the pulmonologist should respond to the following:

a. Provide an opinion as to whether the Veteran has suffered from a diagnosed respiratory disability  during the course of the claim.  In rendering the opinion, the examiner should discuss the objective findings in the record, to include the 2009 PFT showing an obstructive defect and the 2011 x-ray showing slightly diminished lung volumes.

b. If a respiratory disability is diagnosed, the pulmonologist should provide an opinion as to  whether it is at least as likely as not that the disability arose during a period of active duty or is otherwise related to active duty, to include service in the Persian Gulf wherein the Veteran reported exposure to sand, dust, paint and solvents.  In rendering this opinion, the examiner should address the PFTs from the June 1989 separation examination.

c. If there is no diagnosed disability that the Veteran's claimed respiratory symptoms can be attributed to, the pulmonologist should state whether there are objective signs and symptoms of a chronic respiratory disability.  The examiner should indicate whether such represents an undiagnosed illness, and whether the disorder is related to service, to include the veteran's service in the Persian Gulf.  In rendering this opinion, the examiner should address the objective findings in     the record, to include the 2009 PFT showing an obstructive defect and the 2011 x-ray showing slightly diminished lung volumes.

3.  Send the claims file to a VA physician for review to obtain an opinion concerning the Veteran's claim for service connection for a left shoulder disability.  If a new   VA examination is deemed necessary to respond to the questions presented, one should be scheduled.  

Following review of the claims file, the physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left shoulder disability arose during a period of active service or is otherwise related to active service, to include the Veteran's report of injuring his shoulders while weightlifting in 1989.  A rationale for the opinion expressed should be provided.

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




